Citation Nr: 1234482	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer with incontinence. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for prostate cancer with incontinence as a result of alleged exposure to herbicides during service.  He asserts that this exposure took place while serving at the 548th General Dispensary as part of the 8th Army in Korea, when he allegedly took several trips to the Korean Demilitarized Zone (DMZ) between September 1968 and September 1969 as well as when he allegedly spent two non-consecutive days in Saigon, Vietnam between February 1969 and April 1969.

The Veteran served as a general surgeon in the U.S. Army Medical Corps from August 1968 to August 1970.  His service personnel records confirm that he served at the 548th General Dispensary (attached to the 65th Medical Group) from September 1968 to October 1969 in Korea.  There is no evidence in his service personnel records to confirm that he served along the DMZ in Korea or in the Republic of Vietnam at any time.

Nearly 26 years after his service discharge, the Veteran was diagnosed with prostate cancer by a private biopsy in July 1996.  An April 2007 letter from the Veteran's private physician noted that the Veteran has experienced a post-prostatectomy problem with some urinary incontinence as well as erectile dysfunction to some degree.

In a January 2007 statement, one of the Veteran's fellow soldiers (Dr. Noles, Jr.) reported that he and the Veteran served together in the U.S. Army Medical Corps from 1968 to 1969 in the Republic of South Korea, and were stationed together at the 548th General Dispensary and Seoul Military Hospital.  Dr. Noles stated that while on staff at the 548th General Dispensary, he and the Veteran were augmented on many occasions to the 44th Surgical Hospital located on the DMZ at "Moon-sohnee," where they participated in helicopter missions to evacuate military personnel involved in isolated fire fights along the 159 miles of the DMZ.  Dr. Noles noted that he and the Veteran additionally supported the American-Korean Foundation, an 8th U.S. Army sponsored civilian assistance program, giving aid to Koreans living in the refugee settlements along the DMZ.  Dr. Noles submitted an article documenting his and the Veteran's participation with the American-Korean Foundation.  Dr. Noles stated that the Veteran traveled to Vietnam in March 1969 and received hazardous duty pay.

Leave and earning statements for the Veteran for his time in service were requested, but were found to be unavailable in June 2006.

In July 2008, the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) stated that the available historical reports for 1968 and 1969 do not document that personnel from the 548th Medical Dispensary traveled to the DMZ.  The Seoul Military Hospital was noted to be located in Yongson, South Korea, approximately 26 miles from the DMZ.

A new request is to be sent to the JSRRC for all records pertaining to the Veteran from the 44th Surgical Hospital Unit in Korea, to include documentation of any participation by the Veteran in helicopter missions to evacuate military personnel involved in isolated fire fights along the DMZ.

Morning report searches for records concerning the Veteran's TDY status were negative, but such searches were conducted only for the periods from October 1, 1968 to December 31, 1968 and from March 1, 1969 to May 28, 1969.  Both searches were negative for any records showing travel to Vietnam.

A new morning report search is to be conducted for the Veteran's TDY status for the entire period from February 1, 1969 to April 30, 1969, as he indicated that he spent two non-consecutive days in Saigon, Vietnam, between February 1969 and April 1969.

The American-Korean Foundation is to be contacted and asked to provide all records related to the Veteran's involvement with that organization.

Accordingly, the case is REMANDED for the following:

1.  Send a request to the JSRRC for all records pertaining to the Veteran from the 44th Surgical Hospital Unit in Korea, to include documentation of any participation by the Veteran in helicopter missions to evacuate military personnel involved in isolated fire fights along the DMZ.

2.  Conduct a new morning report search for the Veteran's TDY status for the entire period from February 1, 1969 to April 30, 1969, as he indicated that he spent two non-consecutive days in Saigon, Vietnam, between February 1969 and April 1969.

3.  Contact the American-Korean Foundation and ask them to provide all records related to the Veteran's involvement with that organization.

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

